USCA1 Opinion

	




          November 22, 1995     [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________          No. 95-1341                                  STEPHANIE LUONGO,                                Plaintiff - Appellant,                                          v.                           LAWNER REINGOLD BRITTON, ET AL.,                               Defendants - Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                       [Hon. Rya W. Zobel, U.S. District Judge]                                           ___________________                                 ____________________                                        Before                               Torruella, Chief Judge,                                          ___________                                Lynch, Circuit Judge,                                       _____________                            and Casellas,* District Judge.                                           ______________                                _____________________               Stephanie H. Luongo, with whom Howard M. Fine and Donna Zils               ___________________            ______________     __________          Banfield were on brief for appellant.          ________               Thomas P. Billings, with whom Sally & Fitch was on brief for               __________________            _____________          appellees.                                 ____________________                                 ____________________                                        ____________________          *  Of the District of Puerto Rico, sitting by designation.                    Per  Curiam.   Stephanie  Luongo  sued Lawner  Reingold                    ___________          Britton   &  Partners,   her  former   employer,  for   pregnancy          discrimination, alleging  she was  targeted for layoff  under the          company's  downsizing plan  because both  she and  her supervisor          were pregnant at the  time and their pregnancy leaves  would have          overlapped  by  approximately one  month,  crippling their  small          department.   Lawner  Reingold filed  a summary  judgment motion,          properly supported by several affidavits, arguing that the reason          Luongo was laid off was not discriminatory, but merely part  of a          third wave of dismissals designed to lower the operating costs of          the advertising agency  and make it leaner  and more competitive.          After  examining the  case  in light  of  the analytic  framework          established by  McDonnell Douglas  Corp. v.  Green, 411 U.S.  792                          ________________________     _____          (1973),  and  its progeny,  the  district  court granted  summary          judgment.   The court found that Luongo established a prima facie          case of  sex discrimination,  that Lawner Reingold  articulated a          legitimate,  non-discriminatory  reason for  the job  action, and          that Luongo  then failed to  introduce sufficient evidence  for a          rational fact finder to  conclude that the employer's articulated          reason  for  her  discharge  was a  pretext  for  discrimination.          Unhappy  with the  district  court's decision,  Luongo filed  the          present appeal.                    We review the summary judgment  ruling in this case  de          novo "to  determine whether the   pleadings, depositions, answers          to interrogatories, and  admissions on file,   together with  the          affidavits .  . . show[s]  there is  no genuine issue  as to  any                                         -2-          material fact and [that] the moving party is entitled to judgment          as a matter of   law."  Simon v.  FDIC, 48 F.3d 53, 56  (1st Cir.                                  _____     ____          1995).   We examine  the evidence in the  light most favorable to          plaintiff-appellant to determine whether there is a genuine issue          of  material  fact which  would warrant  a  trial on  the merits.          V lez-G mez  v. SMA Life  Assurance  Co., 8 F.3d 873, 874-75 (1st          ___________     ________________________          Cir. 1993).   A  "genuine"  issue is  one  that properly  can  be          resolved only by a   finder of fact because it may  reasonably be          resolved in  favor of either   party.  A "material"  issue is one          that might affect  the  outcome of  the suit under  the governing          law.  Anderson v. Liberty Lobby,  Inc., 477 U.S. 242, 248 (1986).                ________    ____________________          The  nonmovant may  not  defeat a  properly supported  motion for          summary  judgment  by relying upon  mere allegations or  evidence          that  is  less than   significantly  probative.   Id.  at 249-50.                                                            ___          Rather, the  nonmovant  must present definite, competent evidence          to rebut  the motion.  Libertad  v. Welch, 53 F.3d  428, 435 (1st                                 ________     _____          Cir. 1995).                      We agree with the district  court that Luongo failed to          introduce  sufficient  evidence for  a  rational  fact finder  to          conclude  that the employer's  asserted non-discriminatory reason          for her discharge was a pretext for discrimination.  See Smith v.                                                                   _____          Stratus   Computer,  Inc.,  40  F.3d   11,  16  (1st  Cir.  1994)          _________________________          (explaining employee's  burden on summary judgment  once employer          articulates  a  legitimate,  non-discriminatory  reason  for  its          decision).                                         -3-                    Therefore, after close perscrutation  of the briefs and          the  record, we affirm on substantially the grounds stated in the          district court's opinion.                     Affirmed.                    ________                                         -4-